         Case 1:20-cv-03456-MKV Document 17 Filed 05/08/20 Page 1 of 6


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 MEDRITE CARE, LLC, MEDRITE 22ND                                         DATE FILED: 5/8/2020
 LLC, MEDRITE 72 LLC, MEDRITE BH
 LLC, MEDRITE MIDTOWN WEST LLC,
 and HENRY WEISS individually and
 derivatively on behalf of MEDRITE CARE,
 LLC, MEDRITE 22ND LLC, MEDRITE 72
 LLC, MEDRITE BH LLC and MEDRITE
 MIDTOWN WEST LLC,

                            Plaintiffs,

                    -against-

 MEDRITE 243 LLC, MEDRITE EAST SIDE
 LLC MEDRITE HAVERSTRAW LLC,
 MEDRITE HOLDINGS LLC, MEDRITE
 LLC, MEDRITE MANAGEMENT LLC,                                 1:20-cv-3456 (MKV)
 MEDRITE MTVERNON LLC, MEDRITE
 MYRTLE LLC, MEDRITE NYC LLC,                            ORDER VACATING TRO
 MEDRITE SPRING VALLEY LLC, NEW                      AND DENYING APPLICATION FOR
 MEDRITE CARE NEW YORK                                 PRELIMINARY INJUNCTION
 INTERNATIONAL LLC, MEDRITE 41
 LLC, MEDRITE MEDICAL CARE, PA,
 SUPREME MEDICAL MANAGEMENT
 LLC and SAMUEL FISHMAN a/k/a
 SAMUEL FISCH,

                            Defendants

                    -and-

 MEDRITE CARE, LLC, MEDRITE 22ND
 LLC, MEDRITE 72 LLC, MEDRITE BH
 LLC, and MEDRITE MIDTOWN WEST
 LLC,

                     Nominal Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On May 4, 2020 Plaintiffs initiated this action by filing a complaint [ECF #1] and an

emergency ex parte application for a temporary restraining order, preliminary injunction, and


                                               1
            Case 1:20-cv-03456-MKV Document 17 Filed 05/08/20 Page 2 of 6



pre-judgment attachment [ECF #2, 2-1–2-34 (“Application for Emergency Relief”)]. In an Order

dated May 5, 2020, the Court issued a limited temporary restraining order to preserve the status

quo pending a hearing on the application for a temporary restraining order, with all of the parties

present, on May 7, 2020 [ECF #6]. For the reasons stated on the record at the May 7, 2020

hearing and set forth below, Plaintiffs’ Application for Emergency Relief is DENIED.

       Plaintiffs Henry Weiss, Medrite Care LLC, Medrite 22nd LLC, Medrite 72 LLC, Medrite

BH LLC, and Medrite Midtown West LLC are in the business of “providing management and

administrative services” to urgent care facilities—specifically, to the urgent care facilities of

non-party Medrite Medical Care, P.C., a medical practice owned by non-party Dr. Jeffrey Dick

[ECF #1 (“Cmpl.”) ¶¶ 31–38; ECF #2-1 (“Weiss Aff.”) ¶¶ 9–15]. Weiss is the “Investing

Member” of Medrite Care LLC [ECF #2-2, 2-3 (“Operating Agreement”)]. Defendants are

Samuel Fishman, a.k.a. Samuel Fisch, the “Working Member” of Medrite Care LLC, Cmpl. ¶

33; Weiss Aff. ¶ 11, and a number of companies with “Medrite” in their names. Plaintiffs allege

that Fisch took advantage of his role as manager of the day-to-day operations of the Medrite Care

business, and the Medrite Medical Care practice, surreptitiously to operate competing Medrite-

branded businesses that Fisch “built with Weiss’ money and Dr. Dick’s license, all without their

knowledge.” Cmpl. ¶ 62; Weiss Aff. ¶ 38.

       In their Complaint, Plaintiffs assert twenty-eight claims against Defendants, including

breaches of fiduciary duties, violations of New York State licensing laws, and violations of the

Lanham Act. They also seek extraordinary relief as follows:

       i.       Enjoining Defendant Fisch from acting as working member and/or manager or in

                any other capacity on behalf of Plaintiffs;




                                                  2
     Case 1:20-cv-03456-MKV Document 17 Filed 05/08/20 Page 3 of 6



ii.      Enjoining Defendants from using or accessing the bank accounts or any other

         financial accounts of Medrite Care and Medrite Medical Care;

iii.     Enjoining Defendants from using or accessing any other funds or other assets

         received from Plaintiffs or Medrite Medical Care, even if those funds are held in

         Defendants’ bank accounts, other financial accounts, or elsewhere in Defendants’

         names or for Defendants’ benefit;

iv.      Enjoining and restraining Defendants from accessing the Medrite Care locations

         at 919 2nd Avenue, New York, New York and 330 West 42nd Street, New York,

         New York, communicating with employees of Plaintiffs and Medrite Medical

         Care, or having any other involvement in the day-to-day operations of Medrite

         Care and Medrite Medical Care;

v.       Enjoining and restraining Defendants from operating or managing any urgent

         care facility using the name “Medrite” or “Medrite Care”;

vi.      Enjoining and restraining Defendants from operating or managing any urgent care

         or other medical facility using the license and insurance provider numbers of Dr.

         Dick and Medrite Medical Care;

vii.     Attaching the Medrite Care bank account ending in *8850 at Chase Bank, held in

         the name of Plaintiff Medrite 72 LLC for the purpose of paying the tax

         obligations of Medrite Medical Care;

viii.    A pre-judgment asset restraint injunction against various financial accounts;

ix.      Enjoining Defendants from using the Medrite name and Medrite Care’s other

         marks, symbols and trade dress for any purpose;




                                          3
            Case 1:20-cv-03456-MKV Document 17 Filed 05/08/20 Page 4 of 6



       x.       Enjoining Defendants from marketing, advertising, and making or maintaining

                any references to Defendants on the Medrite Care website;

       xi.      Enjoining Defendants from making or maintaining any reference to the Medrite

                Care name and other trade dress on Defendants’ store fronts, awnings,

                advertisements and all other marketing materials;

       xii.     Enjoining Defendant Supreme Medical Management LLC from acting in any

                capacity on behalf of Medrite Care, including, serving as the billing agent for

                Medrite Care or Medrite Medical Care; and

       xiii.    Appointing iClaim Inc. and its President, Jayesh N. Tolia, as temporary receiver

                to take control of Medrite Care and manage its affairs and operations.

[ECF #2].

       The Complaint also alleges that Plaintiff Weiss is religiously obligated to resolve this

dispute in a Jewish rabbinical court if possible. Cmpl. ¶ 108.

       In opposition to Plaintiffs’ Application for Emergency Relief, Defendant Fisch filed a

declaration [ECF #11 (“Fisch Decl.”)], a copy of an email apparently initiating a proceeding

before a Jewish court [ECF #11-1], and a copy of a financial record [ECF #11-2]. He forcefully

disputes Plaintiffs’ allegations about the management of the business, but he agrees with

Plaintiffs contention that the dispute should be resolved in a Jewish court and offers evidence

that he has already commenced such a proceeding.

       Based on the Court’s review of Plaintiffs’ Complaint, Application for Emergency Relief,

and all of the filings in support of Plaintiffs’ Application for Emergency Relief [ECF #1, 2, 2-1–

2-34, 7, 8, 9, 14, 15, 16], as well as Defendant Fisch’s declaration and supportive filings [ECF

#11, 11-1, 11-2], and for all of the reasons stated on the record at the May 7, 2020 hearing, the



                                                 4
          Case 1:20-cv-03456-MKV Document 17 Filed 05/08/20 Page 5 of 6



Court finds that the clear gravamen of this action is a dispute about Defendants’ alleged

mismanagement of Plaintiffs’ business, especially the alleged misappropriation of company

assets. Such allegations, if proved, are compensable at law by money damages. Moreover, as

Plaintiffs freely admitted during the hearing, the dispute about management of the parties’

business has been on-going for several years and as such, there is no threat of “immediate” harm

warranting emergency relief. Fed. R. Civ. P. 65(b)(1)(A).

        Preliminary injunctive relief, including the temporary restraining order Plaintiffs seek, is

an “extraordinary and drastic remedy” that is “unavailable except in extraordinary

circumstances.” Moore v. Consol. Edison Co., 409 F.3d 506, 511 (2d Cir. 2005). In particular,

the movant must demonstrate that it will suffer irreparable harm if the Court denies it injunctive

relief. Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009); CMG

Holdings Grp. v. Wagner, No. 15-cv-5814 (JPO), 2016 WL 4688865, at *10 (S.D.N.Y. Sept. 7,

2016); see generally 27A Am. Jur. 2d Equity § 21 (2016) (“[T]he absence of an adequate remedy

at law is a precondition to any type of equitable relief . . . . Thus, the plaintiff must affirmatively

show a lack of an adequate remedy at law . . . .”). The Court finds that Plaintiffs failed to

establish that they will suffer irreparable harm from the Court’s denial of their requests to enjoin

Defendants from accessing Medrite Care and Medrite Medical Care funds and having continued

involvement in the day-to-day operations of Medrite Care and Medrite Medical Care

        The Court further finds, for the reasons stated on the record at the May 7, 2020 hearing,

that Plaintiffs failed to establish a likelihood of success on the merits on their Lanham Act claims

and that the balance of hardships and the public interest weigh heavily against granting

injunctive relief on that basis, particularly in light of defendants’ ongoing work administering

testing in connection with the COVIID-19 pandemic. See Benihana, Inc. v. Benihana of Tokyo,



                                                   5
          Case 1:20-cv-03456-MKV Document 17 Filed 05/08/20 Page 6 of 6



LLC, 784 F.3d 887, 895 (2d Cir. 2015) (explaining that, to order injunctive relief, the Court must

find that the public interest would not be disserved). The Court notes that Plaintiffs have advised

the Court that they intend to amend their complaint [ECF #9 ¶ 5]. This too counsels against

granting a preliminary injunction because it would be based in part on a pleading that will soon

be superseded. Cf. Pettaway v. Nat’l Recovery Sols., LLC, 955 F.3d 299, 303–04 (2d Cir. 2020)

(explaining that “an amended pleading ordinarily supersedes the original and renders it of no

legal effect,” which in turn sometimes renders a motion based on the original pleading moot).

       Given the sworn statements of both Plaintiffs and Defendant Fisch that their dispute

should be resolved in a Jewish court, Cmpl. ¶ 108; Fisch Decl. ¶ 2, and the oral request by the

entity defendants at the hearing that the Court dismiss this action in deference to the agreed

Jewish court’s authority, as stated on the record, the Court will entertain written applications to

decline to exercise jurisdiction.

       Accordingly, IT IS HEREBY ORDERED that the temporary restraining order dated May

5, 2020 has been VACATED and Plaintiffs’ Application for Emergency Relief is DENIED.

       IT IS FURTHER ORDERED that the parties shall order a transcript of the May 7, 2020

hearing and file it on ECF.

SO ORDERED.
                                                      _________________________________
Date: May 8, 2020                                     MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  6
